Citation Nr: 0606546	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for claimed bilateral 
decreased vision.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from January 1975 to 
August 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In December 2003, the veteran requested to testify during a 
hearing at the RO.  A personal hearing was scheduled in 
February 2004; however, prior to the hearing, the veteran 
advised the RO that he would not appear and requested that 
his case be sent to the Board for appellate consideration.  
The veteran's RO hearing request is, thus, deemed withdrawn.

In May 2005, the Board remanded the veteran's claim to the RO 
for further evidentiary development.  After accomplishing the 
requested action, the RO continued the denial of the claim, 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has not been 
accomplished.

2.  While service medical records reflect eye treatment 
following a battery explosion, and complaints of blurred 
vision following an automobile accident, only refractive 
error was diagnosed at service discharge.

3.  The only competent opinion on the question of whether the 
veteran has current visual disturbances medically related to 
service weighs against the claim. 




CONCLUSION OF LAW

The criteria for service connection for claimed bilateral 
decreased vision are not met.  38 U.S.C.A. § 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) became law.  Regulations 
implementing the VCAA have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and 
implementing regulations apply to the case at hand, and the 
requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him a 
comprehensive VA examination addressing his claimed disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2002 letter.  By this letter, the RO also 
notified the veteran of which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In this letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Here, the noted May 2002 "duty to assist" letter was issued 
prior to the appealed October 2002 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  All VA notices must be read in the context of 
prior, relatively contemporaneous communications to the 
appellant.  See Mayfield, supra.  Accordingly, the Board 
finds that no prejudice to the veteran will result from Board 
adjudication of his claim, at this juncture.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Factual Background

Service medical records reflect that, when examined in July 
1972, the veteran's uncorrected visual acuity for distance 
was 20/20 in each eye, and he was found qualified for 
induction or enlistment.

The veteran's uncorrected visual acuity for distance was 
20/20 in each eye in May 1974.  Uncorrected visual acuity for 
near vision was 20/20 in the right eye and 20/30 in the left 
eye.

Clinical records indicate that the veteran was seen in the 
dispensary in March 1975 and reported that battery acid 
splashed on his face and in his eyes in an accident.  The 
record indicates that his eyes were flushed with sterile 
water and he was given eye drops.  When seen for follow up 
the next day, he was advised to continue using the eye drops.  

In October 1977, the veteran was seen for complaints of 
headaches, nausea, and intermittent blurring of vision after 
an automobile accident.  

A May 1978 optometry record indicates that the veteran's 
visual acuity was 20/20 in both eyes.  The impression was 
hyperopic anisometropia.  A May 1978 periodic service 
examination report indicates that the veteran's uncorrected 
visual acuity for distance was 20/20 in each eye; his 
uncorrected visual acuity for near vision was 20/20 in the 
right eye and 20/50 in the left eye, and the examiner noted a 
normal examination.  According to another May 1978 clinical 
record, the veteran reported blurred vision in his left eye.  
The veteran was noted to have an acid injury to the left eye 
when a battery exploded two years earlier.  On examination, 
the examiner reported that the veteran's ocular health was 
unremarkable.  The assessment was refractive error and 
hyperopia in the left eye more than the right that was 
corrected. 

Eyeglasses were prescribed for the veteran in May 1978.

A July 1979 clinical entry indicates that the veteran wore 
reading glasses that were too strong and his eyes constantly 
watered for the last few weeks.  He also had severe headaches 
for the past two weeks.  He admitted to lots of squinting.  
On another record that followed, but was undated, the 
clinical impression was acute onset of anisocoria with 
headaches and a need to rule out a cerebral or vascular 
problem.

On a report of medical history completed when he was examined 
for separation in August 1983, the veteran checked no to 
having eye trouble.  On examination at that time, his 
uncorrected visual acuity for distance was 20/20 in the right 
eye and 20/30 in the left eye.  Near vision was 20/25 in the 
right eye, correctable to 20/20 and 20/50 in the left eye, 
correctable to 20/20.  The examiner diagnosed visual 
refractive error.

Post service, private medical records, dated in August 1997, 
reflect complaints and treatment for a cataract of the left 
eye.  Presbyopia and hyperopia were noted at that time.

In a May 2002 signed statement, M.R.S., O.D., said the 
veteran was seen for a routine vision examination in February 
1999.  The veteran's corrected visual acuity was 20/20 in 
each eye.  He was noted to be hyperopic and presbyopic, both 
of which were fully corrected with glasses.

In September 2005, the veteran, then 53 years old, underwent 
VA examination.  The veteran's reported medical history 
included that, during service, he had sustained battery acid 
to his corneas that was immediately treated after a battery 
exploded.  The report of examination also notes a history 
that the veteran was also involved in a motor vehicle 
accident in 1977 while in service, but that, according to the 
veteran's own statement, there were no sequelae to the motor 
vehicle accident,.  The examiner noted that the veteran was a 
longstanding amblyopic patient in his left eye with 
anisometropia.  There was no family history of glaucoma.  He 
further noted that, at the current time, that the veteran had 
no apparent ophthalmological problems and no current 
ophthalmic complaints with the exception of occasional 
blurring after long periods of reading.  

On examination, the veteran's right eye uncorrected visual 
acuity was 20/80 at distance; right eye corrected visual 
acuity was 20/20.  It was noted that the veteran had a pair 
of glasses that was one year old.  Left eye uncorrected 
visual acuity was 20/400 minus; left eye corrected visual 
acuity at distance was 20/70.  There was no double vision.  
Slit lap examination showed early nuclear sclerosis of both 
eyes.  Corneas were clear.  There was no evidence of any old 
injury noted at the time of examination in either cornea.  
The clinical impression was amblyopia of the left eye, 
secondary to anisometropia, which the examiner opined 
preceded the veteran's service time.  In the VA examiner's 
opinion, current visual disturbances were as likely as not 
unrelated to the veteran's injury in service, that was well 
treated, nor the 1977 motor vehicle accident.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the appellant seeks service-connection for 
claimed bilateral decreased vision.  However, the existence 
of a current disability upon which to predicate a grant of 
service connection is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the interpretation, by VA and the 
Court, of section 1110 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992)

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that service connection 
for a claimed bilateral decreased vision is not warranted.

As indicated above, while service medical records reflect eye 
treatment following a battery explosion, and complaints of 
blurred vision following an automobile accident, only 
refractive error was diagnosed at service discharge.  
However, congenital or developmental abnormalities, to 
include refractive error, are not diseases or injuries within 
the meaning of the applicable legislation.  See 38 C.F.R. § 
3.303(c), 4.9 (2005); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  Hence, the refractive error shown in 
service does not constitute a disability for which service 
connection may be granted and compensable payable.  While 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)), there is no medical indication 
of such in this case.  

Post service diagnoses include hyperopia (a type of 
refractive error) and presbyopia (visual impairment due to 
advancing age), treatment for a cataract in the left eye, and 
more recently-in connection with the current claim-
amblyopia of the left eye, secondary to anisometropia.  
Setting aside, for the moment, the question of whether the 
veteran actually has a current disability upon which to 
predicate a grant of service connection, the Board emphasizes 
that no current eye condition resulting in vision impairment 
is shown, by competent evidence, to be medically related to 
any incident of service-to include the battery accident 
incident, as alleged.  In fact, in the only medical opinion 
to specifically address the etiology of any currently 
diagnosed eye condition, the May 2005 VA examiner indicated 
that the veteran's eye problems preceded his service, and 
opined that current visual disturbances were as likely as not 
unrelated to the veteran's injury in service-that was well 
treated-or the 1977 motor vehicle accident.  

The Board finds that the May 2005 Va medical opinion-based 
on both examination of the veteran and consideration of his 
documented medical history and assertions-constitutes 
probative (persuasive) evidence on the question of whether 
the appellant's current complaints of decreased vision are 
medically related to service.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  Significantly, neither the veteran nor his 
representative has presented or identified any competent 
opinion to contradict the May 2005 VA examiner's opinion.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has current eye problems that are medically 
related to his military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As a lay person without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For all the foregoing reasons, the claim for service 
connection for claimed bilateral decreased vision must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for claimed bilateral decreased vision is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


